    Case 3:19-ap-03004        Doc 1     Filed 08/02/19 Entered 08/02/19 11:24:24               Desc Main
                                        Document      Page 1 of 3


                        IN THE UNITED STATES BANKRUPTCY COURT
                      FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA
In re:

         ROBERT DALE ADKINS and                                        Case No. 3:19-bk-30056
         BRENDA GAIL ADKINS,                                           Chapter 7
                              Debtors.

         ANTIOCH MISSIONARY BAPTIST CHURCH,
                             Plaintiff,

         v.                                                    Adversary Proceeding No.

         ROBERT DALE ADKINS and

         BRENDA GAIL ADKINS,
                                       Defendants.



     COMPLAINT SEEKING NONDISCHARGEABLE JUDGMENT AGAINST DEFENDANTS


         COMES NOW the Plaintiff, ANTIOCH MISSIONARY BAPTIST CHURCH (hereinafter referred to

as “Church” or “Plaintiff”), by and through its undersigned counsel, and sues the Debtors/Defendants, ROBERT

DALE ADKINS and BRENDA GAIL ADKINS, (hereinafter referred to as “Defendants” or

“Debtors/Defendants”) and for its cause alleges as follows:

         1.    This Court has jurisdiction of this proceeding pursuant to 28 U.S.C. §157, 28 U. S. C. §1334, and

               Rules 4007 and 7001(1) and (6) of the Federal Rules of Bankruptcy Procedure.

         2.    Plaintiff is a multi-generational Baptist Church located in Ona, Cabell County, West Virginia,

         3.    Defendants are husband and wife and, at all times relevant hereto, were and are residents of

               Cabell County, West Virginia.

         4.    Defendants, at all times relevant hereto, were and are members of the Church and Defendant,

               Robert Dale Adkins, at all times relevant hereto, was the Treasurer of the Church.

         5.    The Church, by and through its finance committee, initiated an in-house investigation of the

               Church’s funds on or about May 5, 2019, and discovered missing funds believed to have been
Case 3:19-ap-03004      Doc 1      Filed 08/02/19 Entered 08/02/19 11:24:24              Desc Main
                                   Document      Page 2 of 3

         embezzled or otherwise misappropriated, and, as a result thereof, contacted the United States

         Postal Inspection Service who, together with the West Virginia State Police, has conducted and

         is still conducting an investigation of this matter.

   6.    As shown by the aforesaid investigations, upon information and belief, Robert Dale Adkins,

         embezzled or otherwise misappropriated funds belonging to the Church in the total sum of at least

         $487,488.92 during the years 2012 through and including 2018.

   7.    The Debtors/Defendants filed their Chapter 7 bankruptcy herein on February 19, 2019.

   8.    The Church was not originally listed as a creditor in the Debtors’ bankruptcy proceeding, and

         did not become aware of this bankruptcy proceeding until June 7, 2019.

   9.    On June 11, the Office of the U. S. Trustee filed its Motion to Extend the Time to Object to

         Discharge of the Debtors, and, by this Court’s Order entered on June 29, 2019, the time within

         which the United States Trustee and the Chapter 7 Trustee can object to Debtors’ discharge was

         extended to August 14, 2019.

   10.   On June 13, 2019, the Church filed its Motion herein to Extend Time to Object to Discharge and

         to Dischargeability of Debt, which Motion was granted by this Court by Order entered on July

         22, 2019, which extended the time within which the Church could object to the Defendants’

         discharge and to the dischargeability of the indebtedness of the Defendants to the Church until

         August 14, 2019.

   11.   In July, 2019, the Church was administratively added as a creditor in this bankruptcy proceeding.

   12.   By Order entered herein on July 22, 2019, this Court approved a waiver of discharge agreed to

         by each of the Debtors/Defendants pursuant to 11 U.S.C. §727(a)(10) and Ordered that none of

         the debts in the present case shall be discharged in any later case as provided in 11 U.S.C.

         §349(a).

   13.   The Church’s claim against the Defendant, Robert Dale Adkins, in the aggregate amount of

         $487,488.92 for money allegedly embezzled or otherwise misappropriated is nondischargeable
    Case 3:19-ap-03004          Doc 1     Filed 08/02/19 Entered 08/02/19 11:24:24                Desc Main
                                          Document      Page 3 of 3

                pursuant to 11 U. S. 11 U. S. C. §523(a)(4) and 11 U. S. C. §523(a)(6) and pursuant to his waiver

                of discharge approved by this Court as aforesaid and this Court’s aforesaid Order directing that

                none of the debts in this case shall be discharged in any later case.

        14.     The Church’s claim against the Defendant, Brenda Gail Adkins, in the aggregate amount of

                $487,488.92 is nondischargeable pursuant to the her waiver of discharge approved by this Court

                as aforesaid and pursuant to this Court’s Order entered herein directing that none of the debts in

                this case shall be discharged in any later case.

        WHEREFORE, Plaintiff prays that it be granted the following relief:

        1.      That it have judgment against the Defendants, jointly and severally, in at least the amount of

$487,488.92 and that a) such judgment be declared nondischargeable as to the Defendant, Robert Dale Adkins,

pursuant to 11 U. S. C. §523(a)(4); 11 U. S. C. §523(a)(6) and his aforesaid waiver of discharge approved by

this Court pursuant to 11 U.S.C. §727(a)(10) and this Court’s Order entered herein directing that none of the debts

in this case shall be discharged in any later case as provided in 11 U.S.C. §349(a) and b) that such judgment

against the Defendant, Brenda Gail Adkins, be declared nondischargeable as to her pursuant to her aforesaid

waiver of discharge approved by this Court pursuant to 11 U.S.C. §727(a)(10) and this Court’s Order entered

herein directing that none of the debts in this case shall be discharged in any later case as provided in 11 U.S.C.

§349(a).

        2.      That it have such further and additional relief as to which it may be entitled.

                                                         ANTIOCH MISSIONARY BAPTIST CHURCH

                                                         By Counsel

  S/Frederick L. Delp
Frederick L. Delp, Esquire
Attorney for Antioch Missionary Baptist Church
P. O. Box 727
Barboursville, WV 25504
Telephone: (304) 736-7727
Telecopier: (304) 736-7748
State Bar No. 984
